Exhibit 10.4
 
 
NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES
LAWS.  NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF MAY BE
SOLD, PLEDGED, TRASFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR IN A
TRANSACTION THAT IS EXEMPT FROM REGISTRATION UNDER THE PROVISIONS OF THE
SECURITIES ACT.






SERIES “H” STOCK PURCHASE WARRANT


To Purchase


                       Shares of Common Stock
of
Medical International Technology, Inc.




THIS CERTIFIES that, for value received,                        , (the “Holder”)
is entitled, upon the terms and subject to the conditions hereinafter set forth,
at any time prior to the close of business on APRIL 15th , 2010, (the
“Termination Date”), but not thereafter, to subscribe for and purchase from
Medical International Technology, Inc. (the “Company”), a corporation organized
under the laws of the State of Colorado, up to                         (     
    ) shares (the “Warrant Shares”), of the common stock, $0.0001 par value, of
the Company (the “Common Stock”).  The purchase price of one share of Common
Stock (the “Exercise Price”) under this Series “H” Stock Purchase Warrant (the
“Warrant”) shall be $0.50.  The Exercise Price and the number of shares for
which the Warrant is exercisable shall be subject to adjustment as provided
herein.  Capitalized terms used and not otherwise defined herein shall have the
meanings set forth for such terms in the Subscription Agreement dated as of
October 27, 2005 (the “Subscription Agreement”), between the Company and the
Holder.  In the event of any conflict between the terms of this Warrant and the
Subscription Agreement, the Subscription Agreement shall control.


1. Title to Warrant.  Prior to and subject to compliance with applicable laws,
this Warrant and all rights hereunder are transferable, in whole or in part, at
the office or agency of the Company by the Holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant together with the Assignment
Form annexed hereto properly endorsed.


2. Authorization of Shares.  The Company covenants that all shares of Common
Stock that may be issued upon the exercise of rights represented by this Warrant
will, upon exercise of the rights represented by this Warrant, be duly
authorized, validly issued, fully-paid and nonassessable and free from all
taxes, liens and charges in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).




Page 1 of 10

--------------------------------------------------------------------------------






3.  
Exercise of Warrant.



Except as provided in Section 3(b) of Section 4 herein, exercise of the purchase
rights represented by this Warrant may be made at any time or times on or before
the close of business on the Termination Date by the surrender of this Warrant
and the Notice of Exercise form annexed hereto duly executed, at the office of
the Company (or such other office or agency of the Company as it may designate
by notice in writing to the registered Holder hereof at the address of such
Holder appearing on the books of the Company), and upon payment of the Exercise
Price of the Warrant Shares thereby purchased by wire transfer or cashier’s
check.  The Holder of this Warrant shall be entitled to receive a certificate
for the number of shares of the Common Stock so purchased. Certificates for
shares purchased hereunder shall be delivered to the Holder hereof within seven
(7) Trading Days after the date on which this Warrant shall have been exercised
as aforesaid.  This Warrant shall be deemed to have been exercised and such
certificate or certificates shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised by payment to the Company of the Exercise Price and
all taxes required to be paid by Holder, if any, pursuant to Section 5 prior to
the issuance of such shares, have been paid.  If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Shares, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased shares of Common
Stock called for by this Warrant; which new Warrant shall in all other respect
be identical with this Warrant.


4. No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of the Warrant.  As to any
fraction of a share that Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such
fraction of the Exercise Price based upon the Market Value on the date of
exercise.


5. Charges, Taxes and Expenses.  Issuance of certificates for shares of Common
Stock upon the exercise of this Warrant shall be made without charge to the
Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant or in such name or names as may be directed by the
Holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder
hereof; and the Company may require, as a condition thereto, the payment of a
sum sufficient to reimburse it for any transfer tax incidental thereto.


6.Closing of books.  The Company will not close its shareholder books or records
in any manner that prevents the timely exercise of this Warrant.


7. Transfer, Division and Combination.  Subject to compliance with any
applicable securities laws, transfer of this Warrant and all rights hereunder,
in whole or in part, shall be registered on the books of the Company to be
maintained for such purpose, upon surrender of this Warrant at the principal
office of the Company, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by Holder or its agent
or attorney, and payment of funds sufficient to pay any transfer taxes payable
upon the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. “H” Warrant, if properly assigned, may be
exercised by a new Holder for the purchase of shares of Common Stock without
having a new Warrant issued.


Page 2 of 10

--------------------------------------------------------------------------------


 
(a)This Warrant may be divided or combined with other Warrants upon presentation
hereof at the aforesaid office of the Company, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by Holder or its agent or attorney.  Subject to compliance with Section
7(a), as to any transfer that may be involved in such division or combination,
the Company shall execute and deliver a new Warrant or Warrants in exchange for
the Warrant or Warrants to be divided or combined in accordance with such
notice.


(i)The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 7.


(ii)The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.


8.No Rights as Shareholders until Exercise.  This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a shareholder of the
Company prior to its exercise.  Upon the surrender of this Warrant and the
payment of the aggregate Exercise Price, the Warrant Shares so purchased shall
be and be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the later of the date of such surrender or
payment.


9.Loss, Theft, Destruction or Mutilation of Warrant.  The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant certificate or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which shall
not include the posting of any bond), and upon surrender and cancellation of
such Warrant or stock certificate, if mutilated, the Company will make and
deliver a new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of such Warrant or stock certificate.


10. Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.


11. Adjustments of Exercise Price and Number of Warrant Shares.


(a) Stock Splits, etc.  The number and kind of securities purchasable upon the
exercise of this Warrant and the Exercise Price shall be subject to adjustment
from time to time upon the happening of any of the following.  In case the
Company shall (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock or (iv) issue any shares
of its capital stock in a reclassification of the Common Stock, then the number
of Warrant Shares purchasable upon exercise of this Warrant immediately prior
thereto shall be adjusted so that the Holder of this Warrant shall be entitled
to receive the kind and number of Warrant Shares or other securities of the
Company which he would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof.  Upon each such adjustment of the
kind and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the Holder of this Warrant shall thereafter be entitled
to purchase the number of Warrant Shares or other securities resulting from such
adjustment at an Exercise Price per Warrant Share or other security obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of Warrant Shares purchasable pursuant hereto immediately prior to
such adjustment and dividing by the number of Warrant Shares or other securities
of the Company resulting from such adjustment.  An adjustment made pursuant to
this paragraph shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.


Page 3 of 10

--------------------------------------------------------------------------------


 
(b) Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets.  In case the Company shall reorganize its capital, reclassify its
capital stock, consolidate or merge with or into another corporation (where the
Company is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock of the Company), or sell, transfer
or otherwise dispose of all or substantially all is property, assets or business
to another corporation and, pursuant to the terms of such reorganization,
reclassification, merger, consolidation or disposition of assets, shares of
common stock or the successor or acquiring corporation, or any cash, shares of
stock or other securities or property of any nature whatsoever (including
warrants or other subscription or purchase rights) in addition to or in lieu of
common stock of the successor or acquiring corporation (“Other Property”), are
to be received by or distributed to the holders of Common Stock of the Company,
then Holder shall have the right thereafter to receive, upon exercise of this
Warrant, the number of shares of common stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and Other
Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event.  In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of shares of
Common Stock for which this Warrant is exercisable which shall be as nearly
equivalent as practicable to the adjustments provided for in this Section
11.  For purposes of this Section 11, “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock.  The
foregoing provisions of this Section 11 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or dispositions of
assets.


12.Voluntary Adjustment by the Company.  The Company may at any time during the
term of this Warrant, reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.


Page 4 of 10

--------------------------------------------------------------------------------


 
       13.Notice of Adjustment.  Whenever the number of Warrant Shares or number
or kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
promptly mail by registered or certified mail, return receipt requested, to the
Holder of this Warrant notice of such adjustment or adjustments setting forth
the number of Warrant Shares (and other securities or property) purchasable upon
the exercise of this Warrant and the Exercise Price of such Warrant Shares (and
other securities or property) after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.  Such notice, in the absence of
manifest error, shall be conclusive evidence of the correctness of such
adjustment.


14.  
Notice of Corporate Action.  If any time:



(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or  other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class of any other securities or property, or to receive any
other right, or


(b)there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,


(c)there shall be a voluntary or involuntary dissolution, liquidation or winding
up of the Company; then, in any one or more of such cases, the Company shall
give to Holder (i) at least 30 days’ prior written notice of the date on which a
record date shall be selected for such dividend, distribution or right or for
determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 30 days’ prior written notice
of the date when the same shall take place.  Such notice in accordance with the
foregoing clause also shall specify (i) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, the date on
which the holders of Common Stock shall be entitled to any such dividend,
distribution or right, and the amount and character thereof, and (ii) the date
on which any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up is to take place
and the time, if any such time is to be fixed, as of which the holders of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such disposition, dissolution, liquidation or
winding up.  Each such written notice shall be sufficiently given if the
addressed to Holder at the last address of Holder appearing on the books of the
Company and delivered in accordance with Section 16(d).


15.  
Authorized Shares.



(a)Then Company covenants that during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Principal Market upon which the Common Stock may be listed.


Page 5 of 10

--------------------------------------------------------------------------------


 
(b) The Company shall not by any action, including, without limitation, amending
its certificate of incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such actions as may
be necessary or appropriate to protect the rights of Holder against
impairment.  Without limiting the generality of the foregoing, the Company will
(i) not increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable therefore upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.


(c)Upon request of Holder, the Company will at any time during the period this
Warrant is outstanding acknowledge in writing, in form reasonably satisfactory
to Holder, the continuing validity of this Warrant and the obligations of the
Company hereunder.


(d)Before taking any action pursuant to Section 11 or 12 that would cause an
adjustment reducing the current Exercise Price below the then par value, if any,
of the shares of Common Stock issuable upon exercise of the Warrants, the
Company shall take any corporate action that may be necessary in order that the
Company may validly and legally issue fully-paid and nonassessable shares of the
Common Stock at such adjusted Exercise Price.


(e) Before taking any action that would result in an adjustment in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.


16.  
Miscellaneous.



(a)Jurisdiction.  This Warrant shall be binding upon any successors or assigns
of the Company.  This Warrant shall constitute a contract under the laws of
Colorado without regard to its conflict of law principles or rules, and be
subject to arbitration pursuant to the terms set forth in the Securities
Purchase Agreement.


(b)Restrictions.  The Holder hereof acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have all
required resale restrictions imposed by the state and federal securities laws.


(c)Nonwaiver and Expenses.  No course of dealing in any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies;
notwithstanding which all rights hereunder terminate on the Termination
Date.  If the Company fails to comply with any provision of this Warrant, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.


Page 6 of 10

--------------------------------------------------------------------------------


 
(d)Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder hereof by the Company shall be delivered in
accordance with the notice of provisions of the Securities Purchase Agreement.


(e)Limitation of Liability.  No provision hereof, in the absence of affirmative
action by Holder to purchase shares of Common Stock, and no enumeration herein
of the rights or privileges of Holder hereof, shall give rise to any liability
of Holder for the purchase price of any Common Stock or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.


(f)Remedies.  Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.


(g)Successors and Assigns.  Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder.  The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.


(h)Indemnification.  The Company agrees to indemnify and hold harmless Holder
from and against any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, attorneys’ fees, expenses and
disbursements of any kind that may be imposed upon, incurred by or asserted
against Holder in any manner relating to or arising out of any failure by the
Company to perform or observe in any material respect any of its covenants,
agreements, undertakings or obligations set forth in this Warrant; provided,
however, that the Company will not be liable hereunder to the extent that any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, attorneys’ fees, expenses or disbursements are found in a final
non-appealable judgment by a court to have resulted from Holder’s negligence,
bad faith or willful misconduct in its capacity as a stockholder or warrant
holder of the Company.


(i)Amendment.     This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.


(j)Severability.     Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be infective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.


(k)Headings.     The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 
Page 7 of 10

--------------------------------------------------------------------------------




 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.


Dated: April 15th 2009


MEDICAL INTERNATIONAL TECHNOLOGY, INC.







--------------------------------------------------------------------------------

Karim Menassa
Chairman, President, Director


 
 

 
Page 8 of 10

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE




To: MEDICAL INTERNATIONAL TECHNOLOGY, INC.






1.The undersigned hereby elects to purchase                    (               
)  shares of common stock, $0.50 per share (the “Common Stock”), of Medical
International Technology, Inc., pursuant to the terms of the attached Warrant,
and he tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.


2. Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:



--------------------------------------------------------------------------------

(Name)


        
 

--------------------------------------------------------------------------------

(Address)
 
 
 

--------------------------------------------------------------------------------

(Address)






Dated:    __________________________________
                               Signature                              




Page 9 of 10

--------------------------------------------------------------------------------








ASSIGNMENT FORM


(To assign the foregoing Warrant, execute
this form and supply required information.
Do no use this form to exercise the Warrant.)





FOR VALUE RECEIVED,the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:


                                                                                                                                                                                                                                          
               , whose address is


                                                                                                                                                                                                                                                                               
          .
      
 
Dated: ____________, ________


 Holder’s Signature:                                                            
        
 
 Holder’s Address:                    
                                                
 
                                                                                            


              
Signature Guaranteed:


                                                                                                                                                                                                                                                                                             



NOTE:  This signature to this Assignment Form must correspond with the name as
it appears on the face of the Warrant, without alternation or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.


 
 
Page 9 of 10

 